Affirmed in Part, Reversed in Part, and Remanded, and Majority and
Dissenting Opinions filed August 20, 2020.




                                                 In the

                              Fourteenth Court of Appeals

                                       NO. 14-20-00169-CV

                          IN THE INTEREST OF M.P., A CHILD


                          On Appeal from the 306th District Court
                                 Galveston County, Texas
                            Trial Court Cause No. 18-CP-0111

                                     MAJORITY OPINION

       The issues in this case involve whether the trial court’s findings to terminate
a father’s parental rights are supported by legally- and factually-sufficient
evidence. This accelerated appeal arises from a final order in which, after a final
hearing tried to the bench,1 the trial court terminated the parental rights of appellant
J.P. (Father) with respect to his daughter M.P. (Maria),2 who was one-year old at

       1
           We refer to the final hearing as the “trial.”
       2
          To protect the minor’s identity, we have not used the actual names of the child, parents,
or other family members. See Tex. R. App. P. 9.8.
time of trial, and appointed appellee the Department of Family and Protective
Services (the Department) to be Maria’s permanent managing conservator. See
Tex. Fam. Code Ann. § 109.002(a-1); Tex. R. App. P. 28.4 (accelerated appeals in
parental-termination cases).3

       In his first issue, Father challenges the legal and factual sufficiency4 of the
evidence to support the trial court’s findings in its final order (1) on the predicate
grounds of endangerment, failure to comply with the court-ordered family-service
plan, and use of a controlled substance in a manner that endangered the health or
safety of Maria, and (2) that termination is in the best interest of Maria. See Tex.
Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (P), (b)(2). In his second issue,
Father challenges the trial court’s appointment of the Department as permanent
managing conservator of Maria. See Tex. Fam. Code Ann. § 153.131.

       We determine the evidence is legally and factually sufficient to support the
trial court’s findings that the Department proved by clear and convincing evidence
that (1) Father failed to comply with the court ordered family-service plan under
the predicate ground of subsection O and (2) termination of Father’s parental rights
was in Maria’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1)(O), (b)(2).
As only one predicate finding under section 161.001(b)(1) is necessary to support a
final order of termination when there also is a finding that termination is in the
child’s best interest, we affirm the trial court’s termination of Father’s parental
rights regarding Maria. See Tex. Fam. Code Ann. § 161.001(b)(1). However, under
the Texas Supreme Court’s decision in In re N.G., we must also address Father’s
       3
          Maria’s mother K.S. (Mother) signed an affidavit voluntarily relinquishing her parental
rights regarding Maria. See Tex. Fam. Code Ann. § 161.103. The trial court terminated Mother’s
parental rights on that basis, and Mother does not appeal.
       4
          While Father did not file a motion for new trial, “[i]n a nonjury case, a complaint
regarding the legal or factual insufficiency of the evidence . . . may be made for the first time on
appeal in the complaining party’s brief.” Tex. R. App. P. 33.1(d).


                                                 2
legal- and factual-sufficiency challenges to predicate grounds D and E, as due
process requires this inquiry due to the collateral consequences of an affirmative
finding under those grounds. See 577 S.W.3d 230, 237 (Tex. 2019). Applying this
court’s decision in In re L.C.L., we conclude that the evidence is legally sufficient,
but factually insufficient to support the trial court’s affirmative findings on
predicate grounds D and E. See 599 S.W.3d 79, 84–86 (Tex. App.—Houston [14th
Dist.] 2020, no pet. h.) (en banc). Accordingly, we sustain Father’s factual-
sufficiency challenges to the trial court’s affirmative findings under predicate
grounds D and E, reverse the final order as to those findings, and remand the case
for a new trial limited to those grounds.

                                I.   BACKGROUND

A.    Pretrial proceedings

      1.     Pretrial removal affidavit

      According to the pretrial removal affidavit, which was admitted into
evidence at trial, the Department received a report alleging neglectful supervision
of Maria, including allegations that the home where Father and Mother lived with
Maria smelled and “was known to be covered in animal feces” and that Father was
“on drugs.” The following day, the Department received three additional referrals.
The first alleged that Maria, then three weeks old, had a swollen neck and head,
was lethargic and unresponsive, was mottled in color, and had a large hematoma
on the right side of her head. The second and third referrals suggested that swelling
on the top of Maria’s head was due to non-accidental trauma, and reported that
Father and Mother “might both have a learning disability” and “lacked basic
parenting skills needed to ensure the child’s health and well-being.”

      Child Protective Services (CPS) investigator (and affiant) C. Archibald


                                            3
visited the family home. She noted in her removal affidavit that she “suspected that
mother and father might have some intellectual delay.” Father related that he had
attended “special classes” in school and received Supplemental Security Income
(SSI) “due to a learning disability.” Archibald noted concerns about pillows and
blankets in the play yard with Maria. She did not, however, express any other
concerns with the home environment. Father and Mother each took an oral-swab
test, and each showed negative results for all tested substances.

      The day after Archibald’s visit, four-week old Maria was admitted to Texas
Children’s Hospital with bleeding in her brain. Hospital staff did not know the
cause of the injury, though they noted that Maria did not have a skull fracture and
stated that her injury may have been caused by seizures. Maria’s urinalysis on the
day of her admission was positive for cocaine. Hospital staff stated that Mother
and Father appeared “very concerned” about the positive test, and both denied drug
use. Eleven days after Maria’s admission, hospital staff informed Archibald that
Maria had also tested positive for methamphetamine.

      Other CPS investigators interviewed Mother and Father at the hospital on
the day of Maria’s admission. Mother told investigators that Maria was born with a
soft spot on her head, neither she nor anyone else had hurt Maria, and neither she
nor anyone else in the home used drugs. Father stated during his interview that he
was unsure as to what had happened to Maria, but that 9-1-1 had been called after a
neighbor panicked about Maria’s condition. He said that no one in the home used
drugs, but stated he would not take a drug test “because he does not lie and does
not use drugs.”

      A CPS staff member transported Father and Mother for drug screens. During
the transport, Mother admitted to using methamphetamine before Maria was born,
and Father admitted to using methamphetamine and marijuana. Mother took both a

                                          4
urine-drug screen and a hair-follicle test, while Father took only a urine-drug
screen. The urinalysis results for Father and Mother were negative for any tested
substance.

      Archibald spoke with Father’s aunt M.A. (Aunt) concerning a potential
placement for Maria. Aunt initially agreed to care for Maria, but then expressed
reservations, saying Father had asked her to agree to the placement but secretly
allow Maria to remain in his care. After additional consideration, Aunt refused the
placement.

      Archibald then spoke to Father and Mother to solicit recommendations for a
placement for Maria. During the conversation, Father again stated he did not use
drugs and said he did not understand why Maria could not go home with him.
Later in the conversation, Archibald informed Mother that her hair-follicle test had
returned positive for methamphetamine and amphetamine. When Archibald asked
Father why he had not taken a hair-follicle test, Father admitted he would have
tested positive for marijuana and methamphetamine.

      Based on the Department’s petition supported by Archibald’s affidavit, the
trial court removed Maria to the Department’s care.

      2.      Family-service plan

      The Department prepared a family-service plan for Father. The plan required
Father to complete a list of tasks and services, including:

           • maintaining monthly contact with his CPS caseworker;
           • notifying his CPS caseworker C. Franklin within five days of
             any change of address or telephone number;
           • participating in services designed to alleviate the risks leading
             to Maria’s removal from his care;
           • scheduling and completing a drug-and-alcohol assessment and

                                          5
                   following recommendations for treatment;
               • submitting to random drug testing;
               • scheduling and completing a psychological evaluation;
               • scheduling and participate in individual counseling;
               • completing parenting classes;
               • maintaining gainful employment and providing employment
                 information to his CPS caseworker;
               • maintain safe and stable housing and provide proof of housing
                 to his CPS caseworker; and
               • attend visitations with Maria as scheduled in the Department’s
                 visitation plan.

         In a status-hearing order signed September 6, 2018, the trial court found that
Father “has reviewed and understands the service plan.” There is no explanation as
to how the trial court reached this conclusion; the order indicates that Father did
not attend the hearing.

         On January 10, 2019, the trial court signed an initial permanency hearing
order that included the finding that Father “has/has not has not demonstrated
adequate and appropriate compliance with the service plan., due to an intellectual
disability. [Father] shall comply with ¶ 6.2 of this order for all services as
needed.”5 Paragraph 6.2 of the order states, “It is ORDERED that [G.W.],6 or
anyone [Father] designates, may accompany [Father] to any and all services (e.g.,
evaluations, classes, outpatient, etc.) that may require any sort of reading.”

         In an order signed August 8, 2019, the trial court found that Father “has not
demonstrated adequate and appropriate compliance with the service plan,” without


         5
             The italicized portions of the order as quoted herein reflect handwritten notations on the
order.
         6
             According to Father’s brief, G.W. is Father’s mother.


                                                    6
qualification.7

B.       Trial

         Father did not appear at trial. Aunt testified that Father told her that his
lawyer had advised him not to attend because of an outstanding warrant for his
arrest. A criminal complaint against Father for resisting arrest by using force
against a peace officer was admitted into evidence, along with a capias citing
Father’s failure to appear filed in April 2019.

         1.       Investigator Archibald

         Archibald testified that she conducted an investigatory visit after receiving
multiple referrals. She was concerned that there were items in Maria’s play yard
that were not appropriate for a child her age and observed that Father did not hold
Maria properly when attempting to feed her. Archibald noted that Father had an
“intellectual disability” and received SSI payments, and Father told her that he had
been in special education classes throughout his schooling.

         Archibald testified that Maria had been taken to the hospital for emergency
medical attention after Father called 9-1-1. After being admitted, Maria tested
positive for cocaine and methamphetamine at one-month old. When Archibald
discussed Maria’s positive test with Father and Mother, they denied using illegal
drugs.

         Before her initial meeting with the family, Archibald received allegations of
drug use by Father. During her initial meeting, Archibald gave Father and Mother
instant oral swabs, which were negative for tested substances. Father also tested
negative for illegal drugs on a later urinalysis but refused to take a hair-follicle test.
Father, however, admitted to Archibald that he had used methamphetamine and
         7
             Each of these orders was admitted into evidence.


                                                   7
marijuana. Mother also admitted to using illegal drugs and tested positive for
methamphetamine and amphetamine.

      2.     CPS Caseworker

      CPS conservatorship worker A. Stewart testified that she took over the case
at the end of July 2019. Before Stewart’s assignment to the case, N. Foster had
been assigned. Foster, in turn, took over the case from D. Simmons in
approximately April 2019.8

      Stewart testified that, at time of trial, Father had failed to complete a drug
and alcohol assessment required by the family-service plan. Father also missed two
consecutive appointments for a psychological evaluation mandated by the service
plan, failed to participate in individual therapy as requested, “and other than that,
he completed no other service or made an attempt to schedule any other services,”
according to the Department’s records. Stewart admitted, however, that the case
had been reassigned from Simmons because Simmons was “not doing what she
was supposed to do as far as visiting children, documentation.” She admitted it was
“very possible” that there were “things said and done by the parents or the
caseworker that are not documented because [Simmons] had a problem with
documentation.”

      Regarding family visits, Stewart testified there was one visit with Father and
Maria recorded on May 7, 2019, though she stated she would not be surprised if
there were additional family visits that were not documented. Father had not
contacted her to set up any visits with Maria during her assignment to the case, and
there were no records indicating that Father had contacted other caseworkers to do
so. The one documented visit “was described as a really good visit and both
      8
          Yet another caseworker, C. Franklin, was listed as Father’s contact on the
family-service plan filed in August 2018.


                                         8
parents engaged with the child.”

       Stewart stated that she was aware that Father had a disability, although she
was not aware of the specifics. She was informed that Father cannot read at all,
although she did not learn this until three months after she was assigned the case;
to that point, she thought “he could read some” and “just needed help reading.”
Stewart testified that a Bryan caseworker assigned to Father was aware Father
could not read and had “some idea” of Father’s intellectual disability.9 She noted
that Father was allowed to bring anyone he liked to any services that required
reading, though she was unaware this was by court order. However, she also
testified that when she was contacted by Father’s grandfather (Grandfather), “who
wanted to assist [Father],” she was instructed by her supervisor to inform
Grandfather that she could not tell him anything about the case, and did so. Stewart
also testified that, after her call with Grandfather, she sent Father a text message
explaining why she could not give information to Grandfather. In response, Father
called her back, and she explained the situation to him over the phone.

       Regarding other contacts with Father, Stewart testified that she attempted to
call him on the phone on August 6, September 17, and October 7, 2019, but Father
did not answer or return her calls. Stewart also testified that the Bryan caseworker
instructed Father to go for drug testing on August 1 and September 16, 2019, but
that Father did not get tested. The caseworker also tried to contact Father on
October 7 and November 6, 2019, but received no answer. Stewart did not know if
the caseworker attempted to contact Father by phone or text but believed she made
one in-person contact with Father. According to Stewart, there was no contact
       9
           Stewart testified that, according to case notes, Father and Mother moved from
Galveston County, where this case originated, to Bryan in July 2019, informing their caseworker
after the fact that they had moved.



                                              9
between Father and the Department after November 6, 2019, up to and including
trial on January 14, 2020.

      Regarding placement, Stewart testified that Aunt and her husband (Uncle)
initially said they would take Maria, then declined, and Maria was placed in
unrelated foster care. Since December 31, 2019, Maria had been placed with Aunt
and Uncle. She stated that a home study had been conducted and approved for
Aunt and Uncle and that they would like to adopt Maria.

      3.       Placement

      Aunt testified that Maria had been placed with her and since December 31,
2019, two weeks before trial. She said Maria was doing “great.” Maria was
walking, running, and saying nine or ten words. Maria referred to Aunt and Uncle
as “Mama” and “Dada” and referred to their son as “Brother.” She was sleeping
and eating well and had a “great” nighttime routine. She did not have any medical
needs requiring immediate treatment. Maria attended the same daycare as Aunt’s
son, and Aunt’s plan was for Maria to eventually go to the same school as her son.
Aunt and Uncle were both employed and had money left over each month after
paying their expenses. Aunt stated that she and Uncle would “love” to adopt Maria
and planned to do so.

      Aunt testified that, before Maria’s removal, the home where Father and
Mother lived with Maria was “unlivable,” as Father and Mother did not do dishes
or laundry. She also stated that Father and Mother did not feed Maria in a timely
fashion. Despite these conditions, Aunt did not consider Maria to be in any danger
at the time.

      Aunt testified that, at some point after Maria’s removal, Father was “on
meth” and entered a 30-day rehabilitation program, but left after one day because


                                       10
he did not want to be there anymore. She testified that Father appeared
unconcerned about completing his services and expressed a desire to relinquish his
rights to Maria. She testified that Father told her, “We know that she would be
better with you guys. We want her—we want you to have—to have her to take care
of her.”

      Aunt estimated Father had the intelligence of a 15- or 16-year old, and noted
he was able to finish high school. She said she had seen him reading on his phone
and that he had never told her she could not read. She also testified that she had
never received anything in writing from Father, and that, according to her
brother-in-law, Father said that he does not understand a lot of what he reads.
Regarding Father’s service plan, Aunt testified that Father was “refusing to take
certain drug tests at certain times” and “refusing to do his plans that he needs to
do,” and that he appeared unconcerned about complying with the plan.

      4.      CASA

      Court Appointed Special Advocate (CASA) supervisor R. Rodriquez
testified that Maria was doing “really well” with Aunt and Uncle, and compared to
her previous placements, she was thriving and seemed like a “completely different
child.” Rodriquez further testified that three family visits occurred, on November
28, 2018, May 7, 2019, and May 23, 2019. According to CASA reports, Father was
affectionate towards Maria and appeared to be a loving, caring father. During one
visit, he reminded Mother to hold Maria correctly, as he had been taught by the
Department.

                                II.   ANALYSIS

      In Father’s first issue, he challenges the legal and factual sufficiency of the
evidence to support the trial court’s finding on the predicate grounds of


                                         11
endangerment under subsections D and E, failure to comply with the court ordered
family-service plan under subsection O, and use of a controlled substance in a
manner that endangered the health or safety of Maria under subsection P, and also
challenges the legal and factual sufficiency of the evidence to support the trial
court’s finding that termination is in Maria’s best interest. See Tex. Fam. Code
Ann. § 161.001(b)(1)(D), (E), (O), (P), (b)(2). In Father’s second issue, he
challenges the trial court’s appointment of the Department as Maria’s permanent
managing conservator. See Tex. Fam. Code Ann. § 153.131.

A.    Standards of review

      Involuntary termination of parental rights is a serious matter that implicates
fundamental constitutional rights. Holick v. Smith, 685 S.W.2d 18, 20 (Tex. 1985).
Although parental rights are of constitutional magnitude, they are not absolute. In
re C.H., 89 S.W.3d 17, 26 (Tex. 2002) (“Just as it is imperative for courts to
recognize the constitutional underpinnings of the parent-child relationship, it is
also essential that emotional and physical interests of the child not be sacrificed
merely to preserve that right.”). Given the fundamental liberty interests at stake,
“termination proceedings should be strictly scrutinized, and involuntary
termination statutes are strictly construed in favor of the parent.” Holick, 685
S.W.2d at 20.

      Due to the severity and permanency of terminating the parental relationship,
the law in Texas requires clear and convincing evidence to support such an order.
See Tex. Fam. Code Ann. § 161.001(b); In re J.F.C., 96 S.W.3d 256, 265–66 (Tex.
2002). “Clear and convincing evidence” means “the measure or degree of proof
that will produce in the mind of the trier of fact a firm belief or conviction as to the
truth of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007;
In re J.F.C., 96 S.W.3d at 264.

                                          12
      The heightened burden of proof in termination cases results in a heightened
standard of review. See In re J.F.C., 96 S.W.3d at 266. We review the legal
sufficiency of the evidence by considering all evidence in the light most favorable
to the finding to determine whether a reasonable factfinder could have formed a
firm belief or conviction that its finding was true. In re J.O.A., 283 S.W.3d 336,
344 (Tex. 2009). We must assume that the factfinder resolved disputed facts in
favor of its finding if a reasonable factfinder could do so, and we disregard all
evidence that a reasonable factfinder could have disbelieved or found incredible.
Id. However, this does not compel us to disregard all evidence that does not
support the finding. In re J.F.C., 96 S.W.3d at 266. Because of the heightened
standard, we also must be mindful of any undisputed evidence contrary to the
finding and consider that evidence in our analysis. Id.

      In reviewing the factual sufficiency of the evidence under the clear and
convincing burden, we consider and weigh all of the evidence, including disputed
or conflicting evidence. In re J.O.A., 283 S.W.3d at 345. “If, in light of the entire
record, the disputed evidence that a reasonable factfinder could not have credited
in favor of the finding is so significant that a factfinder could not reasonably have
formed a firm belief or conviction, then the evidence is factually insufficient.” Id.
(internal quotation marks omitted). We give due deference to the factfinder’s
findings, and we cannot substitute our own judgment for that of the factfinder. In
re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam).

B.    Predicate termination grounds

      The trial court made predicate termination findings that Father had
committed acts establishing the grounds set out in subsections D, E, O, and P of
section 161.001(b)(1), which provides for termination of parental rights if the
factfinder finds by clear and convincing evidence that the parent has:

                                         13
      (D) knowingly placed or knowingly allowed the child to remain in
      conditions or surroundings which endanger the physical or emotional
      well-being of the child;
      (E) engaged in conduct or knowingly placed the child with persons
      who engaged in conduct which endangers the physical or emotional
      well-being of the child;
      ...
      (O) failed to comply with the provisions of a court order that
      specifically established the actions necessary for the parent to obtain
      the return of the child who has been in the permanent or temporary
      managing conservatorship of the Department of Family and Protective
      Services for not less than nine months as a result of the child’s
      removal from the parent under Chapter 262 for the abuse or neglect of
      the child; [or]
      (P) used a controlled substance, as defined by Chapter 481, Health
      and Safety Code, in a manner that endangered the health or safety of
      the child, and:
            (i) failed to complete a court-ordered substance abuse treatment
            program; or
            (ii) after completion of a court-ordered substance abuse
            treatment program, continued to abuse a controlled substance[.]
Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (P).

      Only one predicate finding under section 161.001(b)(1) is necessary to
support a judgment of termination when there also is a finding that termination is
in the child’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1); In re A.V.,
113 S.W.3d 355, 362 (Tex. 2003).

      1.    Failure to comply with court order under subsection O
      We first address Father’s challenge to the trial court’s finding by clear and
convincing evidence that he:

      failed to comply with the provisions of a court order that specifically
      established the actions necessary for the parent to obtain the return of


                                        14
      the child who has been in the permanent or temporary managing
      conservatorship of the Department of Family and Protective Services
      for not less than nine months as a result of the child’s removal from
      the parent under Chapter 262 for the abuse or neglect of the child[.]

Tex. Fam. Code Ann. § 161.001(b)(1)(O). Father does not dispute that: (1) his
family-service plan was a “court order” for purposes of subsection O; (2) Maria
was in the temporary managing conservatorship of the Department for not less than
nine months; and (3) Maria was removed under Family Code chapter 262 for abuse
or neglect. See id. In addition, Father does not contend that he complied with the
service plan. Indeed, we note that there is substantial evidence that he did not, as
he failed to complete, at minimum, drug and psychological evaluations and random
drug testing. While there is some doubt whether Father completed services while
Simmons was the caseworker, Stewart, who was assigned the case from July 31,
2019 until trial in January 2020, testified that Father had not completed any
services at all during that time period or maintained any contact with the
Department for at least the last two months of the case. Cf. In re M.C.G., 329
S.W.3d 674, 676 (Tex. App.—Houston [14th Dist.] 2010, pet. denied) (“The
Family Code does not provide for substantial compliance with a family services
plan.”).

      Instead, Father argues that the service plan was not sufficiently “specific”
under subsection O because, as a general matter, it did not contain deadlines for
completion of tasks. This argument has been rejected by at least one of our sister
courts on the ground that, even when the deadline for completion of a task is not
specifically delineated, a parent could reasonably infer from the proceedings that,
at the very least, “the deadline for compliance for each requirement would have
been prior to termination.” In re O.R.F., 417 S.W.3d 24, 43 (Tex. App.—
Texarkana 2013, pet. denied) (concluding arguments that service plan was


                                        15
insufficiently specific due to lack of deadlines was “wholly without merit”).
Moreover, Father’s plan included some tasks for which deadlines were either
stated or inapplicable. For example, the plan instructed Father to contact his
caseworker monthly, yet the evidence showed that the Department had not had any
contact with him at least since November 7, 2019, more than two months before
trial. Likewise, the service plan required Father to submit to “random” drug testing.
See id. (explaining there could be “no date certain” for random drug testing).
Stewart testified that the Bryan caseworker instructed Father to attend drug testing
at least twice, but he did not go. We reject Father’s argument that the evidence was
legally and factually insufficient to support the trial court’s subsection O finding
due to a lack of deadlines in the service plan.10

       Father next argues the subsection O finding should be reversed because he
proved his affirmative defense that he was unable to complete the plan:

       (d) A court may not order termination under Subsection (b)(1)(O)
       based on the failure by the parent to comply with a specific provision
       of a court order if a parent proves by a preponderance of evidence
       that:
               (1) the parent was unable to comply with specific provisions of
               the court order; and
               (2) the parent made a good faith effort to comply with the order
               and the failure to comply with the order is not attributable to

       10
          Throughout his treatment of subsection O, Father also argues that the service plan was
not presented to him in a language he could understand, or made otherwise available, as required
by Family Code section 263.102. See Tex. Fam. Code Ann. § 263.102. We construe this as an
argument supporting his subsection (d) defense, and not as a separate due-process challenge, as
Father has not argued in the trial court or in this court that the Department violated his
due-process rights by failing to comply with section 263.102. See Tex. R. App. P. 33.1(a).
Likewise, while Father argues in his brief that the Department failed to comply with the
Americans with Disabilities Act by failing to accommodate his “intellectual disabilities” in
conjunction with his service plan, he clarifies in his reply that this argument is for illustrative
purposes only, and that he does not seek relief under the ADA. See generally 42 U.S.C.
§§ 12101–12213 (2018).


                                                16
               any fault of the parent.
Tex. Fam. Code Ann. § 161.001(d). The trial court found that Father failed to
prove this defense by a preponderance of the evidence.

       Regarding the first prong of his subsection (d) defense, Father argues that he
was unable to understand the service plan, and accordingly was unable to comply
with it, because he cannot read due to his intellectual disabilities.11 While the
statute requires the parent to prove that he could not comply with “specific
provisions” of the court order in question, evidence that a parent cannot read at all
may support a blanket determination that the parent was unable to comply with any
part of the court order due to a lack of comprehension. See id.

       Here, however, the evidence is not so clear-cut. Father did not attend trial,
leaving us to depend on the testimony of others—and sometimes the second- or
third-hand testimony of others. Stewart testified that she first thought that Father
could read to some extent before later learning that Father could not read “at all.”
This, combined with the trial court’s pre-trial finding, entered into evidence, that
Father could not comply with the service plan due to “intellectual disabilities” and
was to be provided an accommodation for services that that “require any sort of
reading,” constitutes significant evidence that Father’s inability to read prevented
him from complying with the service plan.

       By failing to identify specific portions of the service plan he was unable to
comply with, however, Father assumes the burden to prove that he could not
comply with the service plan at all because of his lack of comprehension of it. See
In re N.W.L.T., No. 14-18-00497-CV, 2018 WL 6217313, at *8 (Tex. App.—
Houston [14th Dist.] Nov. 29, 2018, pet. denied) (mem. op.) (parent must prove
       11
          While Father asserts that he cannot read due to his intellectual disabilities, the record
does not contain evidence clarifying the precise nature of his disabilities.


                                                17
subsection (d) defense as to all possible grounds supporting trial court’s judgment).
We note some evidence in the record conflicting with such a conclusion, including
Aunt’s testimony that she had seen Father “maybe reading things on his phone” as
well as the trial court’s pre-trial finding that Father “has reviewed and understands
the service plan.” Moreover, Father does not explain how his inability to read
prevented him from completing tasks such as maintaining contact with the
Department (the evidence shows he contacted Stewart by phone at least once, so he
was aware of how to do so), attending family visits (which he did at least once), or
submitting to random drug screening, particularly in light of Aunt’s testimony that
Father was “refusing to take certain drug tests at certain times” and “refusing to do
his plans that he needs to do.” See id.

      In addition, to prove his defense Father must also show that he made a
good-faith effort to comply with the service plan. Tex. Fam. Code Ann.
§ 161.001(d). Father’s only evidence that he attempted to comply with the service
plan is Stewart’s testimony that Father’s grandfather called Stewart in an attempt
to “assist” Father. The evidence is not clear, however, that Grandfather did so at
Father’s behest, so even this testimony does not necessarily reflect Father’s good-
faith efforts to comply. In addition, there is evidence that Father took action
inconsistent with making any effort to comply with the service plan, including
repeatedly failing to return calls from his caseworkers for the final six months of
the case. When Aunt was asked whether Father wanted to work the services
required by the family-service plan, she testified that Father “never really seemed
to worry about the plan about what he was supposed to do,” in addition to her
testimony that Father was “refusing” to take drug tests or otherwise attempting to
complete required services. This evidence supports a finding that Father did not
make a good-faith effort to comply with the service plan as required by subsection


                                          18
(b). See id.

       Our review of the record indicates that the Department succeeded in proving
by clear and convincing evidence that Father failed to comply with the court-
ordered service plan under subsection O and that Father failed to prove his
subsection (d) affirmative defense by a preponderance of the evidence. We
accordingly overrule Father’s challenge to the trial court’s subsection O finding.

       Having determined that one predicate ground for termination supports the
trial court’s termination order, we need not address Father’s arguments concerning
predicate ground P. See In re A.V., 113 S.W.3d at 362. Due process requires,
however, that when a parent has raised the issue of insufficiency of the evidence to
support the jury’s findings under Family Code section 161.001(b)(1)(D) or (E), an
appellate court must address those endangerment findings to ensure a meaningful
appeal due to the collateral consequences of a finding under those subsections. In
re N.G., 577 S.W.3d at 237. Due-process and due-course-of-law requirements also
mandate that an appellate court detail its analysis for an appeal of termination of
parental rights under Family Code section 161.001(b)(1)(D) or (E). Id.
Accordingly, we proceed to the trial court’s endangerment findings under section
161.001(b)(1)(D) and (E). See Tex. Fam. Code Ann. § 161.001(b)(1).

       2.      Endangerment under subsection D

       “To endanger” means to expose a child to loss or injury or to jeopardize a
child’s emotional or physical health. See In re M.C., 917 S.W.2d 268, 269 (Tex.
1996) (per curiam); In re S.R., 452 S.W.3d 351, 360 (Tex. App.—Houston [14th
Dist.] 2014, pet. denied). Endangerment under subsection D is established by
evidence related to the child’s “conditions or surroundings.” Tex. Fam. Code Ann.
§ 161.001(b)(1)(D). Analysis of the child’s conditions or surroundings may include
evidence of the acceptability of living conditions, parental conduct in the home,

                                         19
and other issues concerning the child’s environment. See In re S.R., 452 S.W.3d at
360. A child is endangered when the environment creates a potential for danger
that the parent is aware of but consciously disregards. See id. Inappropriate,
abusive, or unlawful conduct by a parent or other persons who live in the child’s
home can create an environment that endangers the physical and emotional
well-being of a child as required for termination under subsection D. See id. In
evaluating endangerment under subsection D, we consider the child's environment
before the Department obtained custody of the child. Id.

      The Department first addresses parental drug use as grounds for
endangerment. The evidence of drug use before removal shows that the
Department received a referral stating that Father was “on drugs.” Father tested
negative for tested substances on an oral swab given by investigator Archibald
during her initial home visit. Father also tested negative on a urine-drug screen he
took after Maria was admitted to the hospital but before the Department removed
Maria. However, Father refused a hair-follicle test at that time, admitting to the
CPS worker who drove him to the test and to Archibald that, had he taken the test,
he would have tested positive for methamphetamine and marijuana. The evidence
also shows that Mother, who lived with Father and Maria, admitted to using
methamphetamine before Maria’s birth and tested positive for methamphetamine
and amphetamine on a hair-follicle test. Finally, Maria herself tested positive for
cocaine and methamphetamine at the hospital.

      Our court recently clarified that a showing that a parent used illegal drugs is
not, on its own, sufficient evidence of endangerment, and that there must be a
showing of a causal connection between the parent’s drug use and endangerment
of the child. In re L.C.L., 599 S.W.3d at 84–86. While Father admitted that he used
methamphetamine, which Maria later tested positive for, as well as marijuana,


                                         20
there is no evidence as to when, how often, or where Father used these substances.
It is entirely possible that Father used these substances outside of the home (or
otherwise away from Maria), or before Maria’s birth, under which circumstances it
is difficult to determine how Father’s drug use caused an endangering environment
for Maria. See id.

      The Department also points to evidence that Mother used drugs, testing
positive for methamphetamine and admitting to using the drug before Maria was
born. However, there is no evidence in the record showing that Father knew that
Mother used methamphetamine or any other drug until after Maria was already in
the hospital, and accordingly this evidence does not support a finding of
endangerment under subsection D. See Tex. Fam. Code Ann. § 161.001(b)(1)(D)
(requiring that parent “knowingly” allowed child to remain in endangering
conditions).

      We turn to the Department’s other arguments concerning endangerment
under subsection D. The Department points to evidence that Aunt described the
home whether Father and Mother lived with Maria as “unlivable,” testifying that
Father and Mother did not wash dishes, do laundry, or feed Maria in a timely
manner. Aunt, however, also testified that, despite her description of these
conditions, she “didn’t know that [Maria] was in any danger or anything like that.”
Moreover, Archibald did not note any such concerns during her investigatory visit
to the family home, despite detailing that she was concerned about the presence of
pillows and blankets in Maria’s play yard.

      Aunt also testified that she was concerned that Father and Mother lacked
adequate parenting skills, though she also testified she “thought that was normal
because they were new parents.” Archibald noted in her affidavit that Father did



                                        21
not hold Maria properly.12

       Reviewing this evidence in the light most favorable to the trial court’s
ruling, there is legally-sufficient evidence to support the finding of endangerment
under subsection (D), and accordingly we overrule Father’s issue in that regard.
Viewed in a neutral light, however, the evidence is factually insufficient. With
regard to Father’s drug use, while there is evidence that Father used
methamphetamine and that Maria tested positive for methamphetamine, there is no
evidence linking Father’s drug use to Maria’s positive test or otherwise suggesting
that Father’s drug use created endangering conditions or surroundings for Maria,
particularly as there is no evidence in the record concerning where or in what
manner Father used illegal drugs. See In re L.C.L., 599 S.W.3d at 84–86. Likewise,
there is no evidence that Father was aware of Mother’s methamphetamine use
before Maria’s birth. See Tex. Fam. Code Ann. § 161.001(b)(1)(D). Indeed, the
evidence that Mother used drugs not only fails to support the inference that Father
knowingly allowed Maria to remain in endangering conditions, it also provides an
alternate basis for inferring how illegal drugs entered Maria’s system. Cf. City of
Keller v. Wilson, 168 S.W.3d 802, 814 (Tex. 2005) (“[W]hen the circumstantial
evidence of a vital fact is meager, a reviewing court must consider not just
favorable but all the circumstantial evidence, and competing inferences as well.”).
The evidence concerning Maria’s living environment and Father’s parenting skills
is conflicting and scant, and likewise fails to provide a factually-sufficient basis to
conclude by clear and convincing evidence that Father knowingly placed or
knowingly allowed Maria to remain in conditions or surroundings that endangered
her   physical     or   emotional      well-being.     See    Tex.    Fam.     Code     Ann.

       12
         The Department also notes in its argument on endangerment that Maria was admitted
to the hospital with bleeding in her brain, but concedes that there is no evidence that Father
caused Maria’s injury.


                                             22
§ 161.001(b)(1)(D). We sustain Father’s challenge to the factual sufficiency of the
evidence supporting the trial court’s finding of endangerment under subsection D.

      3.     Endangerment under subsection E

      A finding of endangerment under subsection E requires evidence that the
endangerment was the result of the parent’s conduct, including acts, omissions, or
failures to act. In re S.R., 452 S.W.3d at 360. Termination under subsection E must
be based on more than a single act or omission; the statute requires a voluntary,
deliberate, and conscious course of conduct by the parent. Id. A trial court properly
may consider actions and inactions occurring both before and after a child’s birth
and before and after removal to establish a course of conduct. Id. at 360–61.
“While endangerment often involves physical endangerment, the statute does not
require that conduct be directed at a child or that the child actually suffers injury;
rather, the specific danger to the child’s well-being may be inferred from parents’
misconduct alone.” Id. at 360 (citing Tex. Dep’t of Human Servs. v. Boyd, 727
S.W.2d 531, 533 (Tex. 1987)). A parent’s conduct that subjects a child to a life of
uncertainty and instability endangers the child’s physical and emotional
well-being. Id.

      In addition to pre-removal evidence discussed regarding subsection D, we
consider the following post-removal evidence. There is some evidence that Father
used illegal drugs after Maria was removed. Aunt testified that Father was “on
meth” and that he attended a rehabilitation facility for drug use, but that he left the
facility after one day. However, Aunt did not testify regarding the frequency or
severity of Father’s drug use or the details of his rehabilitation program.

      The Department also points to evidence that Father failed to complete his
court-ordered service plan and failed to visit Maria for more than seven months
before trial. Regarding the service plan, Stewart testified that Father had failed to

                                          23
complete drug-and-alcohol assessment, a psychological evaluation, or individual
therapy, failed to submit to drug testing as directed, and “completed no other
service or made an attempt to schedule any other services.” Stewart also testified,
however, that Simmons, the caseworker until approximately April 2019, was “not
doing what she was supposed to do as far as visiting children, documentation,”
such that it was “very possible” that there were “things said and done by the
parents or the caseworker that are not documented because [Simmons] had a
problem with documentation.”

      Moreover, as discussed above, there was evidence in the record that Father
cannot read, including Stewart’s testimony of her understanding that Father cannot
read “at all,” Aunt’s testimony of her understanding that Father “does not
understand a lot of what he reads,” and the trial court’s pre-trial finding that Father
was unable to complete the service plan due to “intellectual disabilities” and was to
be allowed to bring a second person with him to any service that required “any sort
of reading.” The substantial evidence that Father was unable to read, and that this
affected his ability to comply with the service plan at least to some extent,
undermines the Department’s argument that Father endangered Maria by failing to
comply with the plan.

      Likewise, regarding family visits, Stewart testified that the last recorded visit
was in May 2019, and there had been no visits since she took over the case on July
31, 2019, but also testified she would not be surprised if there were additional
family visits that were not documented. Indeed, CASA supervisor Rodriquez
testified that CASA records showed three family visits, one in November 2018,
and two in May 2019. Nonetheless, the evidence shows that Father did not visit
Maria, or request a visit with Maria, from the time that Stewart took over the case
on July 31, 2019 though the trial on December 14, 2020, although the Department


                                          24
cannot say for sure how many visits occurred before that time.

      Regarding parenting skills, Stewart testified that the one post-removal
family visit in the Department’s records was “really good,” that Father “engaged”
with Maria. Rodriquez testified that the CASA report showed reflected that Father
was “affectionate” and “caring” when visiting Maria, and that he showed Mother
how to properly hold Maria based on the instructions he had received.

          The Department also points to evidence that Father did not attend trial due
to a warrant for his arrest as evidence of Father’s endangering conduct. While
criminal violations and incarceration are not enough to show endangerment by
themselves, they can be evidence of endangerment if shown to be part of a course
of conduct that is endangering to the child. See Boyd, 727 S.W.2d at 533–34. Here,
however, the record does not reflect that Father was ever convicted or incarcerated
for this alleged transgression, nor does it show any other criminal history for
Father.

      Viewed in the light most favorable to the trial court’s finding, we conclude
there is legally-sufficient evidence that Father endangered Maria under subsection
E and overrule Father’s issue in that regard. Viewing the evidence in a neutral
light, however, we again reach a different conclusion. Considering both pre- and
post-removal evidence, the record shows that Father used methamphetamine both
before and after Maria’s removal. However, as discussed above in subsection D,
there is no evidence concerning the when, where, or to what extent Father used
illegal drugs, and no evidence of a causal connection between Father’s drug use
and endangerment to Maria. See In re L.C.L., 599 S.W.3d at 84–86. Regarding
service-plan compliance, while there is evidence that Father took little action to
complete the plan, there is the looming question of to what extent his difficulty
reading prevented his compliance. Further, the evidence shows that the Department

                                          25
does not know what services Father completed, given caseworker Simmons’s
issues with documentation. While the evidence shows that Father did not contact
Stewart during the last several months of the case, either to request a family visit or
otherwise, the record also shows that Father attended at least three family visits
during the life of the case and that Father was caring and attentive during those
visits. Finally, while there is some evidence that Father did not attend trial due to
fear of incarceration, there is no evidence in the record that Father was convicted
of any crime.

      Based on the gaps and conflicts in this evidence, the trial court could not
have reasonably concluded under a clear and convincing standard that Father
engaged in conduct or knowingly placed Maria with persons who engaged in
conduct that endangered Maria’s physical or emotional well-being. Tex. Fam.
Code Ann. § 161.001(b)(1)(E). We sustain Father’s factual-sufficiency challenge
to the trial court’s finding of endangerment under subsection E.

      As we have determined that at least one predicate ground for termination is
supported by legally- and factually-sufficient evidence, we proceed to Father’s
challenge to the trial court’s finding that termination of his parental rights was in
Maria’s best interest. See Tex. Fam. Code Ann. § 161.001(b)(1).

C.    Best interest of the child

      1.     Legal standard
      Father challenges the legal and factual sufficiency of the evidence to support
the trial court’s finding that termination of his parental rights is in the best interest
of Maria. See Tex. Fam. Code Ann. § 161.001(b)(2). There is a strong presumption
that the best interest of the children is served by keeping the children with their
natural parents. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per curiam) (citing


                                           26
Tex. Fam. Code Ann. § 153.131(b)); In re D.R.A., 374 S.W.3d at 533. However,
prompt and permanent placement of the children in a safe environment is also
presumed to be in the children’s best interest. In re S.R., 452 S.W.3d at 366 (citing
Tex. Fam. Code Ann. § 263.307(a)). Proof of acts or omissions under section
161.001(b)(1) is probative of the issue of the children’s best interest. See id. The
considerations that the factfinder may use to determine the best interest of the
children, known as the Holley factors, include:

      (1) the desires of the child;
      (2) the present and future physical and emotional needs of the child;
      (3) the present and future physical and emotional danger to the child;
      (4) the parental abilities of the person seeking custody;
      (5) the programs available to assist the person seeking custody in
      promoting the best interest of the children;
      (6) the plans for the child by the individuals or agency seeking
      custody;
      (7) the stability of the home or proposed placement;
      (8) acts or omissions of the parent that may indicate the existing
      parent-child relationship is not appropriate; and
      (9) any excuse for the parent’s acts or omissions.

See Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); see also Tex. Fam.
Code Ann. § 263.307(b) (listing factors to be considered in evaluating “whether
the child’s parents are willing and able to provide the child with a safe
environment”). A best-interest finding does not require proof of any unique set of
factors or limit proof to any specific factors. See Holley, 544 S.W.2d at 371–72.

      In reviewing the legal and factual sufficiency of the evidence to support the
trial court’s finding on best interest, we are mindful that the focus in a best-interest
analysis is not only on the parent’s acts or omissions, but also on the nature of the



                                          27
relationship the children have with the parent. See In re E.N.C., 384 S.W.3d 796,
808 (Tex. 2012).

      2.     Sufficiency of the evidence

      We begin by addressing collectively the desires of the child, her present and
future physical and emotional needs, the stability of the home or proposed
placement, and the plans for the child by the individuals or agency seeking
custody. Regarding the desires of the child, Maria was removed when she was
approximately four-weeks old and was one-year old at time of trial. When children
are too young to express their desires, the factfinder may consider that the children
have bonded with the foster parents, are well cared for by the foster parents, and
have spent minimal time with a parent. In re L.G.R., 498 S.W.3d 195, 205 (Tex.
App.—Houston [14th Dist.] 2016, pet. denied). Here, the evidence reflects that
Maria was placed with Aunt and Uncle and was doing well, with no special
medical needs. Although Maria was placed with Aunt and Uncle only two weeks
before trial, Aunt testified that she was calling Aunt and Uncle “Mama” and
“Dada” and their son “Brother,” was saying nine or ten words, and was eating and
sleeping well. Aunt testified that Maria was attending the same day care as her son
and was doing “great” with the transition, and that she planned to send Maria to the
same school her son attended for kindergarten. Aunt testified that both she and
Uncle worked and that they had additional income left over each month after their
expenses were paid. Aunt testified that she and Uncle would “love” to adopt Maria.

      CASA supervisor Rodriquez testified that she was concerned about how
Maria would handle the transition from foster care to Aunt and Uncle’s home, but
that Maria was doing “really well.” She related that, although Maria had been a
“difficult” child in prior placements, the CASA advocate who visited Maria after
her placement with Aunt and Uncle stated that Maria was a “completely different

                                         28
child. She’s happy. She’s thriving, walking, talking more, friendlier, just
completely different. It’s really interesting and wonderful.”

      Father did not testify at trial, and there was no evidence as to his plans for
Maria, his employment status, or his habitation. Aunt testified that, after Maria’s
removal, Father indicated to her his desire to surrender his parental rights to Maria
so that Aunt and Uncle could take care of her. Rodriquez testified that the CASA
advocate assigned to the case had described Father as “affectionate” and a “loving,
caring father.” While Archibald had concerns that Father did not hold Maria
properly during her investigation, Rodriquez testified that Father later learned how
to properly hold Maria and was instructing Mother as to how to do so. Although
Father participated in at least three family visits, the last recorded visit was in May
2019, when Maria was less than a year old.

      We next consider evidence of present and future physical and emotional
danger to Maria and acts or omissions of the parent that may indicate the existing
parent-child relationship is not appropriate. Although we determined above that
evidence concerning Father’s conduct was factually insufficient to support a
finding of endangerment under subsections D or E, we reconsider that evidence for
best-interest purposes. See In re S.R., 452 S.W.3d at 366. The evidence shows that
Father used methamphetamine both before and after Maria’s removal, though there
is no evidence of how often or how much. Father also lied about his drug use on
multiple occasions and asked Aunt to take custody of Maria only to return her to
Father’s care. There is also evidence that Father did not complete the court-ordered
services assigned to him.

      Father argues, under the factor concerning any excuse for the parent’s acts or
omissions, that he could not complete his service plan because he cannot read. We
agree that the evidence that Father cannot read weighs against a conclusion that not

                                          29
completing his service plan should be held against him in the best-interest analysis.
The vast majority of the remaining evidence, however, supports the trial court’s
finding that termination of Father’s parental rights is in Maria’s best interest,
including the evidence of the stability of Maria’s placement, Maria’s progress in
that placement, Aunt and Uncle’s intention to adopt Maria, and the comparative
dearth of evidence regarding Father’s resources and plans for taking care of Maria.
See In re L.M., 572 S.W.3d 823, 838 (Tex. App.—Houston [14th Dist.] 2019, no
pet.) (“[T]he trial court reasonably could have formed a firm belief or conviction
that terminating Father’s parental rights was in the child’s best interest so that she
could promptly achieve permanency through adoption.”). Moreover, Father’s lack
of reading ability does not excuse his continued drug use or his not taking basic
steps, such as returning calls to his caseworker and making a good-faith effort to
complete assigned services, consistent with returning Maria to his care. See id. at
837–38 (holding that court “may consider whether a parent demonstrated
willingness to effect positive environmental and personal changes within a
reasonable amount of time.”).

      Our review of the Holley factors indicates that the trial court’s finding by
clear and convincing evidence that termination of Father’s parental rights is in
Maria’s best interest is supported by legally- and factually-sufficient evidence, and
accordingly we overrule Father’s issue in this regard. See Tex. Fam. Code Ann.
§ 161.001(b)(2); Holley, 544 S.W.2d at 371–72.

      We sustain Father’s first issue with regard to his challenge to the factual
sufficiency of the trial court’s findings concerning predicate grounds D and E. We
overrule the remaining challenges in Father’s first issue.




                                         30
D.    Conservatorship

      In his second issue, Father challenges the trial court’s appointment of the
Department as Maria’s permanent managing conservator. We review a trial court’s
appointment of a non-parent as sole managing conservator for abuse of discretion
and reverse only if we determine the appointment is arbitrary or unreasonable. In
re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). When, as here, an appellant challenges
the legal and factual sufficiency of the evidence in a case where the proper
standard is abuse of discretion, we engage in a two-pronged analysis: (1) whether
the trial court had sufficient information upon which to exercise its discretion and
(2) whether the trial court erred in its application of discretion. In re J.J.G., 540
S.W.3d 44, 55 (Tex. App.—Houston [1st Dist.] 2017, no pet.).

      Family Code section 161.207, entitled “Appointment of Managing
Conservator on Termination,” provides: “If the court terminates the parent-child
relationship with respect to both parents or to the only living parent, the court shall
appoint a suitable, competent adult, the Department of Family and Protective
Services, or a licensed child-placing agency as managing conservator of the child.”
Tex. Fam. Code Ann. § 161.207(a). The trial court’s appointment of the
Department as sole managing conservator may be considered a “consequence of
the termination pursuant to Family Code section 161.207.” In re A.S., 261 S.W.3d
76, 92 (Tex. App.—Houston [14th Dist.] 2008, pet. denied). Having concluded the
evidence is sufficient to support the termination of Father’s parental rights, we
conclude the trial court had sufficient information on which to exercise its
discretion, and did not abuse its discretion in appointing the Department as sole
managing conservator of Maria. See In re L.G.R., 498 S.W.3d at 207 (finding no
abuse of discretion in conservatorship finding in which evidence was sufficient to
support termination of parental rights). We overrule Father’s second issue.


                                          31
                          III.   RESPONSE TO DISSENT

      The dissent begins with a strawman parade-of-horribles argument that the
court is trying to enable bad parenting. This form of argument is often used to
deflect attention from the work of deciding cases with troubling facts.

      On the merits, the dissent acknowledges that N.G. instructs appellate courts
to “review the legal and factual sufficiency of the evidence” of D and E predicate
termination grounds to satisfy due process. See In re N.G., 577 S.W.3d at 239
(emphasis added). Nonetheless, the dissent suggests that a factual-sufficiency
review is unnecessary in this case.

      This court and others, however, routinely review the legal and factual
sufficiency of the evidence in parental-termination cases of (1) predicate
termination grounds and (2) best interest, and, when the law and the facts require,
reverse on factual-sufficiency grounds even when there is legally-sufficient
evidence. See, e.g., In re A.J.A.R., No. 14-20-00084-CV, 2020 WL 4260343, at
*7–9 (Tex. App.—Houston [14th Dist.] July 24, 2020, no pet. h.) (mem. op.)
(Wise, J., majority) (reversing best-interest finding on factual, but not legal,
sufficiency and remanding case for further proceedings). The dissent states that
A.J.A.R. is distinguishable because, in that case, the court reversed the trial court’s
final order of termination instead of affirming as we do here, but does not explain
why the ultimate result of an appeal should dictate the standard of review applied
by this court.

      Instead, the dissent appeals to the Supreme Court of Texas to follow the
Court of Criminal Appeals and further nullify the factual-conclusivity clause in
Texas Constitution article V, section 6. While there is no question that such a
nullification would make our work easier, that is not a legitimate legal rationale for


                                          32
limiting our review.

      The dissent also disagrees with our remand for a new trial because “[t]he
result of such a new trial will have no impact on Father’s parental rights to
[Maria].” That is an unquestionably true statement. It is also irrelevant.

       The essential holding of N.G. is that affirmative findings on predicate
grounds D and E must be reviewed on appeal not only because they may affect the
current appeal, but also because the Family Code allows findings on D and E
grounds to be used in any future termination of parental rights for a different child.
In re N.G., 577 S.W.3d at 237; see Tex. Fam. Code Ann. § 161.001(b)(1)(M).
While following the holding of N.G. does not affect Father’s parental rights to
Maria, it does protect Father’s due-process rights.

                               IV.    CONCLUSION

      We conclude that the evidence is factually insufficient to support the trial
court’s findings, by clear and convincing evidence, that Father:

      7.2.1. knowingly placed or knowingly allowed the child to remain in
             conditions or surroundings which endanger the physical or
             emotional well-being of the child, pursuant to
             § 161.001(b)(1)(D), Texas Family Code; [and]
      7.2.2. engaged in conduct or knowingly placed the child with persons
             who engaged in conduct which endangers the physical or
             emotional well-being of the child, pursuant to
             § 161.001(b)(1)(E), Texas Family Code[.]
       The remedy for a successful factual-sufficiency challenge is a new trial. See
Pool v. Ford Motor Co., 715 S.W.2d 629, 634 (Tex. 1986). Accordingly, we
reverse the portion of the trial court’s final order in paragraphs 7.2.1 and 7.2.2 and
remand the case to the trial court for the limited purpose of a new final hearing on
predicate grounds D and E. Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E). We


                                          33
affirm the remainder of the trial court’s final order as challenged on appeal, and in
so doing affirm the termination of Father’s parental rights regarding Maria.




                                              /s/   Charles A. Spain
                                                    Justice

Panel consists of Justices Wise, Bourliot, and Spain (Wise, J., dissenting).




                                         34